DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 11 February 2021 has been received and considered.
Claims 1-6 and 9-22 are pending.
This Action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20140161258) in view of Ochmanski et al. (US 20170099148) in further view of Hind et al. (US 6823454).
As per claims 1, 5, 15, 17, and 20, Yang et al. discloses a system, medium, and method, comprising:
receiving a service request, during an activation process or an authentication process, from a terminal device to access a service, the service request including retrieved authentication information 
wherein the authentication information includes: plaintext information including a unique identifier corresponding to the terminal device; and cryptographic information including information generated by encrypting information including the unique identifier corresponding to the terminal device with the encryption key information (see paragraphs [0045]-[0046] where the TRN is the plaintext information and the cryptogram is an encrypted version of the TRN, which are sent as part of the request);
transmitting the authentication information to the security platform, the security platform being configured to verify whether the authentication information is originated from a legitimate terminal device and to transmit a verification result based on the verification, wherein the security platform being configured to verify includes the security platform being configured to verify the authentication information using the encryption key information, the encryption key information being stored locally at the security platform and corresponding to the terminal device; (see paragraphs [0045]-[0048] where the request is sent to the authentication server which uses key information to verifying the TRN and the cryptogram); and 
in response to receiving the verification result from the security platform, determining whether to allow the terminal device to access the service (see paragraphs [0048]-[0051] where the authentication server sends an activation response message based on the authentication).

However, Ochmanski et al. teaches a system for activation/authentication of a service where the authentication information includes: plaintext information including a unique device identifier corresponding to the terminal device; and cryptographic information including information generated by encrypting information including the unique device identifier corresponding to the terminal device with the encryption key information (see paragraphs [0038]-[0042] where the client sends a request with the device identifier and the signed text, which includes the device identifier, as further seen in paragraphs [0045]-[0046]) and decrypt the cryptographic information of the authentication information using the encryption key information, the encryption key information being stored locally at the security platform and corresponding to the terminal device; and determine whether a decryption result from the decryption of the cryptographic information of the authentication information using the encryption key information matches the plaintext information of the authentication information (see paragraphs [0043]-[0050] where the authorization server decrypts and matches the received encrypted device identifier and matches it to the plaintext version to determine authorizations).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to ensure the device information within the request is proper and hasn’t changed.
While the modified Yang et al. and Ochmanski et al. system teaches the verification of encrypted information and a device identifier, it fails to explicitly disclose the combination of the consistency verification and a verification result based on the device identifier matching an entry in a storage local to the security platform.
However, Hind et al. teaches a consistency verification is performed on the authentication information by the security platform, including: the cryptographic information of the authentication information is decrypted by the security platform using the encryption key information, the encryption key information being stored locally at the security platform and corresponding to the terminal device; and whether the consistency verification is successful is determined by the security platform based at least in part on whether a decryption result from the decryption of the cryptographic information of the authentication information using the encryption key information matches the plaintext information of the authentication information (see column 18 lines 47-60 verifying the signature that was created over the plaintext information including the device identifier included in the message as seen in column 16 lines 16-22); in response to the consistency verification being successful, the verification result is determined by the security platform based at least in part on whether the unique device identifier matches an entry in a storage of device identifiers that is local to the security platform (see column 19 lines 5-11 where the certificate is stored locally at the time of comparison and includes the device identifier for comparison).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to ensure that the message hasn’t changed during transmission and that the device is authorized which increases the security and protection of the system.
As per claims 2, 16, and 18, the modified Yang et al., Ochmanski et al., and Hind et al. system discloses wherein the encryption key information being a public key or a private key of a public-private key pair generated by the security platform corresponding to the unique device identifier of the terminal device (see Ochmanski et al. paragraphs [0038]-[0043]).
As per claims 3 and 19, the modified Yang et al., Ochmanski et al., and Hind et al. system discloses the determining of whether to allow the terminal device to access the service comprises one of the following: in response to receiving the verification result indicating that the authentication information is originated from a legitimate terminal device, allowing the terminal device to access the service; or in response to receiving the verification result indicating that the authentication information is not originated from a legitimate terminal device, denying the terminal device to access the service; or in response to receiving the verification result indicating failed consistency verification, transmitting a message indicating the failed consistency verification to the terminal device (see Ochmanski et al. paragraphs [0081]-[0085] and Hind et al. column 18 line 47 through column 19 line 11).
As per claims 4, 21, and 22, the modified Yang et al., Ochmanski et al., and Hind et al. system discloses the service comprises: an activation service for the terminal device, a cloud data storage service, a downloading a service of multimedia data, or any combination thereof (see Yang et al. paragraph [0042] and Ochmanski et al. paragraphs [0046]-[0050]).

As per claim 9, the modified Yang et al., Ochmanski et al., and Hind et al. system discloses generating a public-private key pair corresponding to the unique device identifier of the terminal device; and wherein the encryption key information is a public key or a private key of the public-private key pair, and wherein the encryption key information used to decrypt the cryptographic information is the private key or the public key of the public-private key pair (see Ochmanski et al. paragraphs [0038]-[0046]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Yang et al., Ochmanski et al., and Hind et al. system as applied to claim 6 above, in view of Rawcliffe et al. (US 20170006006) and further in view of O’Conner et al. (US 20140047133).
As per claim 10, the modified Yang et al., Ochmanski et al., and Hind et al. system fails to explicitly disclose receiving an identifier assignment request; in response to the received identifier assignment request, generating a device identifier based at least in part on device information pertaining to a device according to a pre-configured identifier generating rule, the device information being included in the identifier assignment request, and assigning the device identifier to the device, the device identifier being a unique identifier, wherein the device is to be assigned with the device identifier, wherein the 
However, Rawcliffe et al. teaches receiving an identifier assignment request; in response to the received identifier assignment request, generating a device identifier based at least in part on device information pertaining to a device according to a pre-configured identifier generating rule, the device information being included in the identifier assignment request, and assigning the device identifier to the device, the device identifier being a unique identifier, wherein the device is to be assigned with the device identifier, wherein the pre-configured identifier generating rule comprises information to specify the device identifier in a format; and transmitting the device identifier to an identifier recording apparatus, wherein the identifier recording apparatus records the device identifier into the device (see paragraphs [0095]-[0100] where the system generates and assigns a device identifier to a user/organizational identifier).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the identifier generation of Rawcliffe et al. in the modified Yang et al., Ochmanski et al., and Hind et al. system.
Motivation to do so would have been to limit access based on both device and user/organizational information (see Rawcliffe et al. paragraph [0100]).
While the modified Yang et al., Ochmanski et al., Hind et al., and Rawcliffe et al. system discloses the generation of a device identifier it fails to explicitly disclose the format of the identifier.
However, O’Conner et al. teaches the generation of a unique device identifier with a device identifier prefix, manufacturer, device information, and random numbers (see paragraphs [0045]-[0047] 
At a time before the effective filing date of the invention, it would have been obvious to generate the device identifier of the modified Yang et al., Ochmanski et al., Hind et al., and Rawcliffe et al. system using the format of the O’Conner et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to generate unique random device identifiers that are reproducible and therefore re-usable.
As per claim 11, the modified Yang et al., Ochmanski et al., Hind et al., Rawcliffe et al., and O’Conner et al. system discloses the device information pertaining to the device comprises at least one of the following: model information, system version information, and identification information pertaining to a chip of the device (see O’Conner et al. paragraph [0045]).
As per claims 12 and 13 the modified Yang et al., Ochmanski et al., Hind et al., Rawcliffe et al., and O’Conner et al. system discloses the identifier assigning apparatus is further configured to: assign an authorization token corresponding to the device; transmit the authorization token so that the identifier recording apparatus receives the authorization token; receive the authorization token from the identifier recording apparatus; determine that received authorization token matches with the assigned authorization token; and transmit the device identifier to the device, and wherein the identifier assignment request includes encryption key information, and wherein the transmitted authorization token is encrypted with the encryption key information, wherein the identifier assigning apparatus is further configured to: record mapping relationships between the authorization token and corresponding device identifier; and transmit the device identifier corresponding to the received authorization token based at least in part on the mapping relationship (see Rawcliffe et al. paragraphs [0082]-[0092], [0096]-
As per claim 14, the modified Yang et al., Ochmanski et al., Hind et al., Rawcliffe et al., and O’Conner et al. system discloses generate encryption key information; and transmit an entire copy of a partial copy of the generated encryption key information together with the device identifier, wherein the entire copy of the generated encryption key information is transmitted when the encryption key information is generated by use of s symmetrical encryption algorithm; and either a public key or a private key of a public-private key pair is transmitted when the encryption key information is generated by use of an asymmetrical encryption algorithm (see Rawcliffe et al. paragraph [0100] and O’Conner et al. paragraphs [0045]-[0046]).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/Primary Examiner, Art Unit 2419